Citation Nr: 1814628	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  13-24 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 30 percent for migraine headaches.

3.  Entitlement to a compensable evaluation for malaria.

4.  Entitlement to service connection for a right knee disorder, claimed as secondary to service-connected right ankle sprain.  

5.  Entitlement to service connection for residuals of an inguinal hernia, claimed as secondary to service-connected irritable bowel syndrome.  

6.  Entitlement to service connection for a sleep disorder, claimed as secondary to service-connected PTSD.  

7.  Entitlement to service connection for hypertension.

8.  Entitlement to an effective date prior to April 15, 2011, for the grant of entitlement to service connection for irritable bowel syndrome, to include whether there was clear and unmistakable error (CUE) in an August 2007 rating decision.

9.  Entitlement to an effective date prior to April 15, 2011, for the grant of entitlement to service connection for malaria, to include whether there was CUE in an August 2007 rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active duty for training with the Army National Guard from October 2001 to March 2002, and served on active duty from October 2004 to October 2005. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2012 (sleep disorder and hypertension), October 2012 (malaria), and July 2014 (PTSD, headaches, right knee, inguinal hernia, earlier effective dates) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The issues of entitlement to an increased evaluation for PTSD, as well as entitlement to service connection for a right knee disorder, residuals of an inguinal hernia, a sleep disorder, and hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Migraines are not manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  The Veteran does not have active malaria, or residual liver or spleen damage.

3.  Entitlement to service connection for malaria and irritable bowel syndrome were denied in an August 2007 rating decision; although the Veteran filed a timely notice of disagreement, he did not file a timely substantive appeal in response to the January 2009 statement of the case.  

4.  The August 2007 rating decision does not contain error with respect to the issues of entitlement to service connection for malaria and irritable bowel syndrome based on the record and the law that existed at the time that the decision was made such that, had the error not been made, reasonable minds could not differ that the outcome would have been manifestly different.

5.  The Veteran's substantive appeal with respect to the issues of entitlement to service connection for malaria and irritable bowel syndrome was received on March 14, 2011.

6. From the time of the August 2007 rating decision to the March 14, 2011, substantive appeal, VA received no communication or action indicating an intent to apply for entitlement to service connection for malaria or irritable bowel syndrome.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 30 percent for migraines are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2017).

2.  The criteria for a compensable rating for malaria are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.1-4.14, 4.21, 4.85, 4.88b, Diagnostic Code 6304 (2017).

3. The August 2007 rating decision which denied entitlement to service connection for malaria and irritable bowel syndrome is final. 38 U.S.C.A. § 7015(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.103 (2007).; currently, 38 U.S.C.A. § 7015(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.103 (2017).

4. The August 2007 rating decision which denied entitlement to service connection for malaria and irritable bowel syndrome did not contain CUE. 38 C.F.R. § 3.105(a) (2017).

5. The criteria for an effective date of March 14, 2011, but no earlier, for the grant of entitlement to service connection for malaria and irritable bowel syndrome have been met. 38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With respect to the claims decided herein, the Veteran's filing of a notice of disagreement as to the initial ratings assigned and/or the effective dates assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2017).  Rather, the Veteran's appeal as to the initial rating and effective date assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decisions on appeal, and statements of the case which set forth the relevant diagnostic codes for rating the disabilities at issue and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  As to the other issues, VA has met its duty to notify, and there have not been assertions otherwise.

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and post-service medical treatment records have been obtained.  Also, the Veteran was provided multiple VA examinations in connection with the claims decided herein, to include examinations conducted in July 2007, March 2012, July 2014, February 2016, and October 2016.  These examinations and their associated reports were adequate with respect to the claims decided herein.  Together, along with the other evidence of record, they provided sufficient information and sound bases for decisions on the Veteran's claims decided herein.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  

II.  Increased Rating Claims

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Migraine Headaches

The Veteran seeks an evaluation in excess of 30 percent for his service-connected migraine headaches.  The Veteran's disability has been evaluated under 38 C.F.R. § 4.124a , Diagnostic Code 8100.  Under Diagnostic Code 8100, a 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100. 

The term "productive of severe economic inadaptability" is not defined by VA regulations.  The Court, however, has stated that this term is not synonymous with being completely unable to work and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).

After review of the record, the Board finds against a rating higher than 30 percent for the Veteran's migraines.  To that end, a July 2014 VA examination report indicated that the Veteran had characteristic prostrating attacks of migraine/non-migraine headache pain once every month, but that these attacks were not productive of severe economic inadaptability.  A February 2016 VA examination report indicated that the Veteran had characteristic prostrating attacks of migraine headache pain more frequently than once per month, but that these attacks only resulted in decreased concentration.  An October 2016 VA examination report indicated that the Veteran had characteristic prostrating attacks of migraine/non-migraine headache pain approximately once every month, but that these attacks were not productive of severe economic inadaptability.  

The criteria for a 50 percent rating require a showing of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The provisions of Diagnostic Code 8100 are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (holding that the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision had to be met); cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement had to be met in order for an increased rating to be assigned).  Accordingly, all the conditions listed in Diagnostic Code 8100 must be met. 

Here, the record reflects no showing that the Veteran's migraines are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Veteran has provided varying descriptions regarding the frequency, duration, and severity of his headaches, including varying description of the types of headaches.  While the Veteran may have migraines that can be incapacitating at times and cause him to miss work from time to time, he has not shown that his migraines impact his ability to work to a level of "producing" or "capable of producing" economic inadaptability.  Hence, they have not more nearly approximated the criteria for a 50 percent rating for any time during the appeal period.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  Accordingly, the preponderance of the evidence is against a rating higher than 30 percent for migraines.  As the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107 (b) regarding reasonable doubt are not applicable. The Veteran's claim for a higher rating for migraines must be denied.

Malaria

The Veteran is currently in receipt of a noncompensable rating for his service-connected malaria under 38 C.F.R. § 4.88b, Diagnostic Code 6304, and seeks a compensable rating.  

Under Diagnostic Code 6304, malaria is rated as 100 percent disabling when it is an active disease.  According to the note associated with the diagnostic code, residuals such as liver or spleen damage are thereafter evaluated under the appropriate system.  The diagnosis of malaria depends on the identification of the malarial parasites in blood smears.  Relapses must also be confirmed by the presence of malarial parasites in blood smears.  Id.

The Veteran was provided with VA examinations in July 2007, March 2012, and February 2016.  These examinations consistently reported that the Veteran's diagnosed malaria had been inactive since 2006, did not result in any symptoms, did not result in any residuals, and did not impact his ability to work.

To this end, a review of the Veteran's treatment records does not indicate active malaria or residuals of the condition.  The Board has considered the Veteran's lay statements, but the question of whether the Veteran's symptoms are due to malaria is a complex medical question involving an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As the Veteran has not been shown to have the requisite knowledge and expertise to offer an opinion on such a complex medical matter, the Board finds that his statements are not competent evidence of residuals of malaria.  

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a compensable disability rating for his service-connected malaria. Throughout the appeal, the Veteran's malaria has been inactive and without residuals of liver damage or spleen damage.  As such, he does not meet the rating criteria for a compensable rating. 

The evidence of record does not show that the Veteran has active malaria, or any residuals symptoms related thereto.  Without sufficient evidence of the active disease of malaria, or residual disability, the criteria for a compensable rating for malaria have not been met at any point during the pendency of the claim.  38 C.F.R. § 4.88b, Diagnostic Code 6304.  Consequently, a compensable rating is not warranted for malaria.  The preponderance of the evidence is thus against the claim and the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Other Considerations

With respect to both increased rating claims decided herein, the Board acknowledges the Veteran's assertions that his disabilities are more severe than evaluated to include his reports of pain, numbness, and occupational and social impairment.  The Veteran is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board has also considered the lay statements of record which discuss the Veteran's functional limitations.  The Board finds that neither the lay statements nor the medical evidence demonstrates that the criteria for higher evaluations have been met.  The more probative evidence is that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned ratings are warranted and no more. 

The above determinations are based upon consideration of applicable rating provision.  In this case, the Board finds that the record does not show that the Veteran's disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

The Board has also considered whether a claim for entitlement to a total disability rating based on individual unemployability (TDIU) has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, the issue of entitlement to a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the VA examiners concluded that the Veteran's headaches and inactive malaria did not impact his ability to work.  The evidence does not show that the issue of whether the Veteran is unable to secure or follow substantial gainful employment due to service-connected disability has been raised by the evidence of record.  Thus, further discussion of a TDIU is unnecessary.


III. Earlier Effective Date Claims

The Veteran seeks entitlement to effective dates prior to April 15, 2011, for the grants of entitlement to service connection for irritable bowel syndrome and malaria.  

In pertinent part, the effective date of an award of benefits is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2017).  Under VA regulations, a claim includes a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Here, the Veteran filed an application for entitlement to service connection in July 2006, claiming that VA benefits should be awarded for malaria and irritable bowel syndrome.  The RO denied entitlement to service connection for these disabilities in an August 2007 rating decision.  In October 2007, the Veteran filed a notice of disagreement in response to the RO's denial of his claims for malaria and irritable bowel syndrome.  Although the RO issued a statement of the case with respect to these claims in January 2009, the Veteran did not file a timely appeal.  No new evidence pertinent to these claims was received by VA within that appeal period.  Therefore, the August 2007 rating decision is final. 38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently 38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 

On March 14, 2011, the Veteran filed a substantive appeal with respect to the issues of entitlement to service connection for malaria and irritable bowel syndrome.  However, in correspondence dated later that month, the RO informed the Veteran that it could not accept his appeal because it was untimely, and advised that he submit additional evidence if he sought to reopen the previously denied claims.  In correspondence dated on April 15, 2011, the Veteran expressed his intent to reopen his previously denied claims of entitlement to service connection for malaria and irritable bowel syndrome and explained that he did not submit a timely substantive appeal because his mother died in February 2009.

The Board finds that the March 14, 2011, substantive appeal submitted by the Veteran can be construed an informal claim in that it was a communication indicating his intent to obtain benefits under laws administered by the VA.  However, there is no correspondence in the claims file that was received after the January 2009 statement of the case was issued, but prior to the Veteran's March 14, 2011, substantive appeal, that could be considered a claim to reopen, and neither the Veteran nor his representative have asserted otherwise.  Accordingly, the Board finds that the correct date of claim is March 14, 2011 with respect to service connection for malaria and irritable bowel syndrome.  This is the earliest possible effective date, as there is no earlier, unadjudicated, pending claim, and March 14, 2011, is more than one year after the Veteran's discharge from service.

The Veteran contends that entitlement to service connection arose long before 2011.  Specifically, he seeks an effective date of October 2, 2005, the date he separated from service.  However, even if entitlement had arisen prior to 2011, there is no basis for an earlier effective date because the controlling law sets the date of a grant of service connection as the date of claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2017).

The Veteran has also argued that the August 2007 rating decision which initially denied his claims of entitlement to service connection for malaria and irritable bowel syndrome contained clear and unmistakable error (CUE).  Previous determinations which are final and binding will be accepted as correct in the absence of CUE. Where evidence establishes such error, the prior decision will be reversed or amended.  In order to find CUE, it must be determined (1) that either the facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  Grover v. West, 12 Vet. App. 109, 112 (1999) (citing Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

Crucially, in a petition for revision under CUE, "[t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated." Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  Moreover, a CUE assertion "is not a generalized assertion of entitlement to benefits.  Rather, it is an assertion that the [RO] committed a particular clear and unmistakable error." Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2001).  Here, the Veteran has not pled his CUE arguments with any specificity, and has merely indicated that he should have an effective date of October 2, 2005, because his initial claims of entitlement to service connection should have never been denied in the first place.  In light of the above, the Veteran has not established that the RO ignored or incorrectly applied the statutory and regulatory provisions applicable at the time of the August 2007 rating decision, or that incorrect facts were considered. Accordingly, the Veteran's application for revision of the prior August 2007 rating decision due to CUE must be denied.

Accordingly, the Board finds that an effective date of March 14, 2011, but no earlier, for the grant of entitlement to service connection for malaria and irritable bowel syndrome is warranted. 


ORDER

Entitlement to an evaluation in excess of 30 percent for migraine headaches is denied.

Entitlement to a compensable evaluation for malaria is denied.

Entitlement to an effective date of March 14, 2011, but no earlier, for the award of service connection for malaria is granted.

Entitlement to an effective date of March 14, 2011, but no earlier, for the award of service connection for irritable bowel syndrome is granted.


REMAND

The Veteran also seeks entitlement to an increased evaluation for PTSD, as well as entitlement to service connection for a right knee disorder, residuals of an inguinal hernia, a sleep disorder, and hypertension.  Unfortunately, the Board finds that additional development must be undertaken before these issues can be adjudicated on the merits.  

With respect to the issue of entitlement to service connection for a sleep disorder, the Veteran alleges that he has a sleep disorder that is separate and distinct from his service-connected PTSD, but that was caused or aggravated by his PTSD.  The Board notes that he is already service-connected for PTSD, rated as 50 percent disabling, and that multiple VA examinations included sleep disturbance or chronic sleep impairment as a symptom of his PTSD.  An opinion should be obtained as to whether the Veteran has a disability manifested by sleep impairment that is separate and distinct from his service-connected PTSD symptomatology.  If so, a second opinion should be obtained as to the probable etiology of the disability manifested by sleep impairment, to include whether it was caused or aggravated by his service-connected PTSD.   

The Board further notes that the evidence sought on remand with respect to the Veteran's claim of entitlement to service connection for a sleep disorder may potentially impact his claim of entitlement to a higher evaluation for service-connected PTSD.  Therefore, the issues of entitlement to a service connection for a sleep disorder and an increased rating for PTSD are inextricably intertwined.  The appropriate remedy where a pending issue is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

With respect to the issue of entitlement to service connection for hypertension, the Veteran claims that he developed hypertension while on active duty service.  VA treatment records confirm a current diagnosis of essential hypertension.  A review of the Veteran's service treatment records reveals an elevated blood pressure reading of 140/77 mmHg in January 2002.  An August 2007 VA General Medical Examination report indicated that the Veteran's blood pressure readings over a five-day period were 130/88 mmHg, 142/88 mmHg, 143/100 mmHg, 148/82 mmHg, 137/85 mmHg, 154/86 mmHg, 122/103 mmHg, 172/108 mmHg, 139/88 mmHg, and 141/87 mmHg; although the examiner acknowledged that the Veteran's blood pressure readings were elevated, he concluded that they did not meet the criteria for hypertension.  However, the Board emphasizes that hypertension exists when systolic blood pressure is over 140 and/or diastolic blood pressure is over 90.  Curiously, many of the subsequent VA examinations (to include a September 2012 VA Gulf War General Medical Examination, a February 2014 VA Heart Conditions Examination, and an October 2016 VA Heart Conditions Examination) erroneously reported that the Veteran never had a hypertension diagnosis.  When VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion based on an inaccurate factual premise is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  As such, the Veteran should be provided with a VA examination that specifically addresses whether his diagnosed essential hypertension was incurred in or otherwise related to his periods of active duty service.  

With respect to the issue of entitlement to service connection for residuals of an inguinal hernia, the Veteran maintains that he suffers from residual burning/itching surgical scars and frequent urination as a result of a bilateral inguinal hernia repair performed in January 2011, and that these inguinal hernias were caused or aggravated by the constipation and diarrhea associated with his service-connected irritable bowel syndrome.  A review of the Veteran's VA treatment records confirm that the Veteran underwent bilateral inguinal hernia repair in January 2011, and that there has been no reoccurrence of a hernia since that time.  Interestingly, VA treatment records reveal that around the time of the Veteran's January 2011 inguinal hernia repair, he was chosen to participate in a study titled "Predicting Urinary Retention and Resource Utilization Following Hernia Repair and Hemorrhoidectomy" which was intended to collect information regarding a scheduled surgical procedure and take a short survey regarding urologic conditions.  Although a February 2016 VA examination report determined that there were no hernia residuals upon physical examination, this report did not address the Veteran's complaints of frequent urination.  Moreover, although the February 2016 VA examination report described the size of the surgical scars associated with the Veteran's prior hernia surgery, it did not address the alleged burning/itching sensation associated with the scars.  As such, on remand, the Veteran should be provided with an appropriate VA examination to determine the specific nature and etiology of his inguinal hernia and alleged inguinal hernia residuals, if any.  

Finally, with respect to the issue of entitlement to service connection for a right knee disorder, the Veteran claims that this disability was caused or aggravated by his service-connected right ankle sprain.  VA treatment records confirm a diagnosis of right knee strain.  In cases involving secondary service connection claims, a VA examiner must specifically address the matter of aggravation.  El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (holding that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).  To date, no VA examination has specifically addressed the issue of aggravation.  Accordingly, the Board finds that a remand is necessary to provide the Veteran with a new examination with respect to the etiology of his diagnosed right knee sprain. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of any acquired sleep disorder, to include insomnia, that is separate and distinct from his service-connected PTSD.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records and the examination results, the examiner is requested to determine whether the Veteran has a sleep disorder, to include insomnia, that is separate and distinct from his service-connected PTSD.

In making this determination, the examiner should determine whether the Veteran has a current diagnosis of insomnia based on the applicable DSM-V criteria and, if any such criteria are not adequately met for a diagnosis of insomnia, the examiner should explain how they are not in detail.  

If any sleep disorder, to include insomnia, that is separate and distinct from his service-connected PTSD is diagnosed, then the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disability is related to service.  

The examiner should also offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disability was caused or has been aggravated by one or more of the Veteran's service-connected disabilities, to include his service-connected PTSD.  Aggravation is defined as a permanent worsening beyond the natural progression of the disability.    

A complete rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If any of the above cannot be answered without resorting to speculation, state why that is so.

2.  Provide the Veteran with an appropriate VA examination to determine the nature and etiology of his diagnosed essential hypertension. The claims file must be reviewed by the examiner.  All necessary special studies or tests are to be accomplished.

The examiner is specifically directed to consider service treatment records showing elevated blood pressure readings in January 2002, as well as the elevated readings on the Veteran's August 2007 VA General Medical Examination.  Specifically, based on the current examination, consideration of the Veteran's lay statements, and review of the records, the examiner should render an opinion as to whether, given the service treatment records' blood pressure readings for the Veteran and post-service indications of elevated blood pressure, it is at least as likely as not (50 percent probability or more) that the Veteran's essential hypertension manifested during his periods of active duty service or is otherwise related to these periods of service.

In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  

The examiner is further advised that the phrase "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or causation as to find against such matters.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

3.  Provide the Veteran with an appropriate VA examination to determine the specific nature of his alleged inguinal hernia residuals and the probable etiology of his inguinal hernia.  The claims file must be reviewed by the examiner.  All necessary special studies or tests are to be accomplished.

Following a review of the claims file, to include service and post-service medical records and the examination results, the examiner is requested to determine the nature of all residuals, if any, associated with the Veteran's bilateral inguinal hernia repair.  In making this determination, the examiner is asked to specifically discuss the Veteran's reported urinary frequency and symptoms associated with his surgical scars, to include burning and itching sensations.  The examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or more) that any identified disability is a residual of the Veteran's bilateral inguinal hernia repair.  

If it is determined that the Veteran exhibits current residuals associated with his bilateral inguinal hernia repair, then the examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's inguinal hernias were caused or aggravated by his service-connected irritable bowel syndrome, to include constipation and diarrhea associated with his service-connected irritable bowel syndrome. Aggravation is defined as a permanent worsening beyond the natural progression of the disability.    

A complete rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If any of the above cannot be answered without resorting to speculation, state why that is so.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of diagnosed right knee disability, to include strain.  The claims file, including a copy of this remand, should be provided to the examiner.  Any medically indicated tests should be conducted.  

Following examination and review of all of the evidence, the examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has right knee disability that is caused or aggravated by his service-connected right ankle sprain.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.  A complete rationale must be provided for any opinion offered.

5.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought remains denied, then the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond before the appeal is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


